DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-5 in the reply filed on 12/28/2021 is acknowledged.  The traversal is on the ground(s) that claims 1-11 relate to a single general inventive concept under PCT Rule 13.1.  This is not found persuasive because even though the inventions of these groups require the technical feature of a liquid handling device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2015-533079 A (THE REGENTS OF THE UNIVERSITY OF CALIFORNIA) 19 November 2015, paragraphs [0035], [0036], [0079]- [0085], fig. 2, 21 & US 2015/0232942 Al, paragraphs [0089], [0090], [0133]-[0139], fig. 2, 21 & JP 2010-058119 A (TOSOH CORP.) 18 March 2010, paragraphs [0028]-[0038], fig. 4, as noted in the International Search Report and the Written Opinion of the International Searching Authority, filed 09/23/2019; see also Shinoda (US 2009/0117664) & Chou et al. (US 2004/0072278).  Accordingly, these groups lack a common special technical feature that makes a contribution over the cited prior art and therefore lack unity of invention.  In addition, Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II does not require a cross-sectional area of the first channel is greater than a cross- sectional area of the second channel at an outlet of the droplet dividing part of Groups I & II; Groups I & II do not require a first detection part configured to detect a predetermined sort target object included in the first droplet; .
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 6-16 are objected to because of the following informalities:  the claims have incorrect status markings.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “configured to [...]” in claims 1, 3 & 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0117664) in view of Chou et al. (US 2004/0072278).
Regarding claims 1 & 5, Shinoda teaches:
1. A liquid handling device, comprising: 
a first channel (111) capable of allowing a first droplet including a plurality of sort target objects to move inside the first channel, the first channel including a first branch (11); and 
a second channel (112) disposed downstream of the first branch (see Fig. 8 for example), the second channel including a droplet dividing part (14) capable of generating a plurality of second droplets each of which includes at most one sort 
5. The liquid handling device according to claim 1, wherein the first channel (111) further includes a droplet generation part configured to generate the first droplet (see i.e., “One end of the fluid introduction part 12 is communicated with the channel 11, and either one fluid of a gas or an insulating liquid to be supplied by non-illustrated delivery means is introduced into the channel 11 from the other end of the fluid introduction part 12.” ¶ 0046).  
Regarding claims 1, 2 & 5, Shinoda does not explicitly teach: a cross-sectional area of the first channel is greater than a cross-sectional area of the second channel at an outlet of the droplet dividing part; wherein a ratio of the cross-sectional area of the first channel to the cross-sectional area of the second channel at the outlet of the droplet dividing part is 16 to 34; wherein a cross-sectional area of the first channel at an outlet of the droplet generation part is greater than the cross-sectional area of the second channel at the outlet of the droplet dividing part.
Chou et al. teach a cell sorting device comprising a first channel and a second channel.  Chou et al. teach a cross-sectional area of the first channel is greater than a cross-sectional area of the second channel at an outlet of the droplet dividing part; wherein a ratio of the cross-sectional area of the first channel to the cross-sectional area of the second channel at the outlet of the droplet dividing part is 16 to 34; wherein a cross-sectional area of the first channel at an outlet of the droplet generation part is greater than the cross-sectional area of the second channel at the outlet of the droplet dividing part (see i.e., “Dimensions and cross-sectional geometries 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Shinoda with the teachings of Chou et al. to design the channel dimensions selected for the application and the size of input particles being analyzed (Chou et al. ¶ 0333).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  
Regarding claims 3 & 4, modified Shinoda teaches:
3. The liquid handling device according to claim 1, further comprising: a pair of first electrodes (2) configured to apply a voltage to the first branch; and a pair of second electrodes (1131) configured to apply a voltage to the second branch.  
4. The liquid handling device according to claim 1, wherein the droplet dividing part (14) is a joining part where a third channel (114) that opens at a side surface of the second channel and the second channel join together (see Fig. 8 for example).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798